On June 22, 2010, the defendant was sentenced for violation of the conditions of a deferred sentence as follows: Count I: A commitment to the Department of Corrections for a term of ten (10) years with five (5) years suspended, for the offense of Criminal Mischief, a felony. The Court recommends that the Defendant enter into and complete the Elkhorn Program followed by a pre-release setting and the Intensive Supervision Program.
On October 8,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Phillips. The state was not represented.
*82Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of October, 2010.
DATED this 21st day of October, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.